     Case 3:19-cv-00865-MMA-BGS Document 28 Filed 11/25/20 PageID.344 Page 1 of 1



1
2
3
4
5                            UNITED STATES DISTRICT COURT
6                          SOUTHERN DISTRICT OF CALIFORNIA
7
      PHIL OLSON,                                           Case No.: 19-cv-865-MMA (BGS)
8
                                                            ORDER GRANTING JOINT
9                                        Plaintiff,         MOTION TO REMAND
      v.
10                                                          [Doc. No. 27]
      BECKTON, DICKSON AND
11    COMPANY, DOES 1 THROUGH 100,
12
                                      Defendants.
13
14
15          On May 8, 2019, Beckton, Dickson and Company (“Defendant”) filed a notice of
16    removal of this action from San Diego County Superior Court. See Doc. No. 1. In April
17    2020, the parties participated in mediation, which resulted in a global settlement of this
18    case as well as a related case. See Ramirez v. CareFusion Resources LLC, 18-cv-2852-
19    BEN (KSC). The parties now jointly request that this case be remanded to state court for
20    consolidation and approval of the global settlement. Having reviewed the joint motion,
21    good cause appearing, the Court GRANTS the joint motion and REMANDS this case to
22    San Diego County Superior Court. The Court DIRECTS the Clerk of Court to terminate
23    all pending motions, deadlines, and/or hearings, and close the case
24          IT IS SO ORDERED.
25    Dated: November 25, 2020
26                                                     _____________________________
27                                                     HON. MICHAEL M. ANELLO
                                                       United States District Judge
28

                                                      -1-                    19-cv-865-MMA (BGS)
